DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the lobster species Homarus americanus and the species atopic dermatitis in the reply filed on 10/17/2022 acknowledged.
Claims 1-25 are being examined on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating psoriasis, eczema, acne, dry skin, rashes and rosacea, does not reasonably provide enablement for radiation exposure irritation or rashes, fungal skin infections, bacterial skin infections, vitiligo, inflammatory bowel disease, coeliac disease, alopecia areata, sunburns, photoallergic skin reactions, abnormal scarring keloids, asthma, cystitis, sinusitis, transplant rejection, lichen planus, incision inflammation, topical steroid withdrawal or use, fatigue, joint stiffness, and joint pain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Undue experimentation would thus be needed in order to obtain clarification as to how the administration of a composition comprising hemolymph or a moiety found in hemolymph would effectively treat or prevent the specific diseases.
As discussed in the MPEP, “any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984)”.
The factors that are considered in determining whether practicing the invention as broadly claimed would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apis. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
               1) the breadth of the claims, 
               2) the nature of the invention,
               3) the state of the prior art,
               4) the level of one of ordinary skill,
               5) the level of predictability in the art
               6) the amount of direction provided by the inventor
               7) the existence of working examples, and
             		  8) the quantity of experimentation,
needed to make or use the invention based on the content of the disclosure.

 The breadth of the claims and nature of the invention
The claimed subject matter as stated in claim 9, pertaining to the limitations of using hemolymph in treating radiation exposure irritation or rashes, fungal skin infections, bacterial skin infections, vitiligo, inflammatory bowel disease, coeliac disease, alopecia areata, sunburns, photoallergic skin reactions, abnormal scarring keloids, asthma, cystitis, sinusitis, transplant rejection, lichen planus, incision inflammation, topical steroid withdrawal or use, fatigue, joint stiffness, and joint pain would not be enabling because each disease listed have widely various etiologies, pathologies, modes of action, routes of administration for treatments, concentrations of medications for treatments, efficacies in treatment, different symptoms
and would generally not be prevented or treated by a single compound/composition. For instance, the few diseases that were tested; psoriasis, eczema, acne, dry skin, rashes and rosacea, are all superficial skin diseases which can have the same application of a medicament in a range of concentrations, which would be effective for treatment and prevention (see instant applications examples) however, the route of administration and the determining of concentrations for internal diseases such as vitiligo, joint pain, joint stiffness, fatigue etc. would warrant different methodologies which speak to the widely broad nature of the claim. The diseases listed which are not enabled have never before been treated by a single method of treatment because each disease is wildly different from the other. The only thing tying these diseases together is the mere fact that inflammation is or may be a symptom. 
The nature of the invention, a method of treating or preventing inflammation, comprising providing a composition comprising hemolymph or a moiety found in hemolymph and administering the composition to a mammal, specifically wherein the inflammations are radiation exposure irritation or rashes, fungal skin infections, bacterial skin infections, vitiligo, inflammatory bowel disease, coeliac disease, alopecia areata, sunburns, photoallergic skin reactions, abnormal scarring keloids, asthma, cystitis, sinusitis, transplant rejection, lichen planus, incision inflammation, topical steroid withdrawal or use, fatigue, joint stiffness, and joint pain are all very complex. Each disease in itself is complex in nature and developing treatments for each normally entails complex testing and analyzing of data. Fungal infections are treated with different compounds than bacterial infections. Vitiligo may be caused by a number of factors, some of which are not inflammatory in nature. IBS and coeliac disease each are very different from any of the just mentioned diseases and usually require different interventions than asthma, fatigue and alopecia, all of which have different ailments targeting different locations of the body, affect different cells, tissues and organs and would require different involvements to effectively treat them.
The claim itself is very broad and there is no evidence to support the breadth of this claim. Persons skilled in the art would not readily recognize or understand how a composition which may treat these specific diseases would also be effective in treating diseases such as transplant rejection, asthma or fatigue. The applicant gives no understanding or explanation as to how this composition may be effective in treating any of these widely broad limitations and there is no evidence of such successful treatments or even attempts made to see if this composition could prevent or treat these ailments.
The state, predictability, and level of one skilled in the art
With regard to the limitations (diseases) claimed in claim 9, these are widely different diseases with various etiologies, pathologies, molecular pathways and thus would also have different treatments. The state of the art teaches that there are many treatment options for inflammation and that there are many pathways in which inflammation may take course. For instance, Medzhitov teaches that inflammation involves the coordinated communication of different immune cells and an intricate cascade of molecular signals. Inflammation can be triggered through different pathogens, through toll-like receptors or through viral infections which induce type I interferons such as IFN. Besides exogenous sources, there are also endogenous inducers of inflammation which are signals produced by stressed, damaged or malfunctioning tissues. (see article at pages 429 and 430).
“Inducers of inflammation trigger the production of numerous inflammatory mediators, which in turn alter the functionality of many tissues and organs — the downstream effectors of the inflammatory pathway” (see page 431, left column). Thus, with there being different inducers of inflammation, different pathways a course of inflammation can take, different molecular patterns and signals given off from these different inducers, it would be difficult in predicting if one composition comprising of hemolymph or a moiety found in hemolymph would effectively inhibit or activate each or any pathway without actually conducting any tests. People skilled in the art would recognize that the administration of hemolymph for the treatment of so many different diseases would be a monumental breakthrough in the field. 
Currently, there are different forms of treatment for each disease and different treatments for different inflammatory pathways (ie. compounds targeting NF-κB, MAPK, and JAK-STAT, all of which are different pathways with different downstream effects). So far there is no indication of medicaments or methods of treatment being able to treat across so many different diseases with there being so little guidance. 
With regard to state of the art of hemolymph and the claimed diseases, the art does not give guidance as to how hemolymph would be able to treat so many different symptoms/diseases and the applicant also gives no indication as to how these treatments would actually work. The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.
The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. In the instant case one cannot readily anticipate the affect which is seen from the effective in vitro treatment for psoriasis, eczema, acne, dry skin, rashes and rosacea, will be effective for in vivo treatments for radiation exposure irritation or rashes, fungal skin infections, bacterial skin infections, vitiligo, inflammatory bowel disease, coeliac disease, alopecia areata, sunburns, photoallergic skin reactions, abnormal scarring keloids, asthma, cystitis, sinusitis, transplant rejection, lichen planus, incision inflammation, topical steroid withdrawal or use, fatigue, joint stiffness, and joint pain.
The level of one skilled in the art is generally accepted as one having an advanced degree in the sciences. An ordinary artisan in the area of treating inflammatory diseases or for drug development would have a scientific process for screening and testing compounds for biological activity before being able to advance therapeutics to a clinical trial. Developing a therapeutic process is generally not well-known in the art for inflammation treatments/preventions given the complexity of many different disease states and biological systems. Having advanced knowledge of a particular disease and understanding how to properly treat the disease is high, as an ordinary artisan in this art would need specialized knowledge of the complex nature of the human body and the specific inflammatory disease.
The amount of direction provided and presence or absence of working examples 
The specification provides no data that show how administration of hemolymph or a moiety found within hemolymph would treat the entire scope of inflammatory conditions found in claim 9. One cannot extrapolate between the inflammatory conditions which were tested for, such as psoriasis, eczema, acne, dry skin, rashes and rosacea and the other inflammatory conditions which are claimed, and which have not been tested as being readily treatable through the same administration because there has been no guidance or direction in linking such diseases or showing any evidence in their common etiologies, pathways, treatment options etc. The amount of direction provided is negligible since there is no guidance (in the prior art and the specifications) with respect to the use of hemolymph as treatment options for such diseases.
The applicant provides data which shows how hemolymph would be effective in treating inflammation particularly for psoriasis, eczema, acne, dry skin, rashes and rosacea (see 0076-0094), however these examples do not correlate to effective treatments for any of the other wildly different diseases. The applicant only shows the topical applications are effective formulations for treatment of psoriasis, eczema, acne, dry skin, rashes and rosacea, but gives no guidance as to amounts, formulations and routes of administration which would be effectively used for treatment of any of the other diseases. Although the applicant suggests routes of administration (see 0031-0032) which are typical routes for medications, there is no showing or teaching that the hemolymph would actually reach the targeted site before being degraded by stomach acids, enzymes, first pass metabolism or if the hemolymph will be adequately absorbed into the cells or extracellular space which would need it. 
The quantity of experimentation necessary 
The MPEP states that if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."
Since there is much unpredictability in the art and lack of working examples, related evidence pertaining to the art, and direction given in the specification there would be a need for a person having ordinary skill in the art to conduct undue experimentation. The state of the art has a generalized processes for testing, screening, and selecting compounds for investigation in treating specific diseases, which may include in vitro and in vivo experimentation, the use of animal models, computational models, and clinical trials. The screening methods may utilize various techniques for testing compounds that show structure activity relationship and have activity or inhibition against select pathways while simultaneously determining therapeutically effective and or toxic/lethal dose ranges. 
The amount of experimentation would be undue because it would require determining which of the inflammatory pathways/diseases could reasonably be treated with the instant claim process. The amount of experimentation in determining which of the components of hemolymph could be used in the treatment of the inflammatory conditions recited would also be undue. Finally, undue experimentation would be needed in order to attain the proper “therapeutically effective amount” for the administration of the claimed composition in treating each different disease/pathway, wherein the effective amount was also determined to be safe and non-toxic and would effectively be absorbed by the cells or extracellular space in which it is needed.
The specifications do not disclose a method of using the claimed invention that bears a reasonable correlation to the entire scope of the claim and thus does not satisfy the enablement requirement of 35 U.S.C. 112, 1st paragraph. There should be adequate enabling disclosure within the application for a person having ordinary skill in the art to have knowledge of the utility and making of the invention. The mode of action of the hemolymph composition on these different inflammatory pathways/diseases is unknown and thus figuring out the effective amounts for each disease would be something that would warrant undue experimentation. 
The applicant would be advised to amend the scope of the claims which would only read on the enabling limitations for inflammation, such as psoriasis, eczema, acne, dry skin, rashes and rosacea in order to overcome the enablement rejection.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haug (WO2005108576A1). 
Haug’s general disclosure is novel crustacean proline-rich peptides (see abstract).
Regarding claims 1-2, Haug discloses compositions of isolated polypeptides derived from crustaceans, more specifically decapods (inclusive of lobsters), called Hyasins which are used in treating inflammation (see abstract). Haug also discloses administering the composition to subjects in need thereof (see page 15, lines 24-25) and discloses administering to mouse subjects (see example 8), which would be a mammal, and teaches the inhibition of inflammatory responses by specifically blocking degradation of IkBalpha and HIF-1alpha by proteasome (see example 8).
Regarding cliam 4, Haug discloses isolated peptides form Crustaceans (see claims 1-25 and abstract) and discloses the purification of peptides from H. araneus haemocytes by reverse-phase high performance liquid chromotagrpahy (see description of figures and Fig 1).
Regarding claims 5, Haug discloses “the invention is also directed to precursors of the peptides described above extended at the N-terminal and to recombinant materials encoding said precursors” (see page 10, line 30-31).
Regarding claim 7, Haug discloses 7 days of administering the composition comprising hyasin to the skin (see example 8, page 34).
Regarding claims 10-11, Haug discloses wherein “Hyasin-1 and Hyasin-2 stimulates angiogenesis and inhibits 25 inflammatory responses by specifically blocking degradation of IKBa and HIF-1 a by the proteasome. This will indicate Hyasin's potential in treating wounds” (see example 8) which would indicate improvement of the skin and reduction in inflammation.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US 20140234378 A1) and Rocher (FR2804320A1).
Bayer’s disclosure is to methods of treating a viral skin lesions with hemolymph (see abstract).
Regarding claim 1, Bayer teaches a method which comprises of administering a composition which comprises of hemolymph to an adult female and wherein a reduction of redness, itchiness and swelling are considerably reduced (see 0032) which would be the same as the instant claim of administering the composition comprising hemolymph to a mammal and whereby inflammation is reduced, because these are three of the five symptoms of inflammation. 
Regarding claims 2-3, and 16-17, Bayer teaches the hemolymph being derived from a lobster and the species of Homarus americanus (see claim 1).
Regarding claim 4 and 18, Bayer teaches that lobster hemolymph contains hemocyanin (see 005) thus the composition comprising hemolymph would also contain hemocyanin.
Regarding claim 7, 10, 21 and 23, Bayer teaches the composition which is administered for 5 days (see 0029) and teaches that the lesions atrophied thus showing improvement of the skin. 
Regarding claim 11-14, Bayer teaches a method which comprises of administering a composition which comprises of hemolymph to an adult female and wherein a reduction of redness, itchiness and swelling are considerably reduced (see 0032) and itchiness can be seen as an irritation which is being reduced.
Regarding claims 9, 15 and 24-25, Bayer does not specifically teach that the method is for treating or preventing atopic dermatitis or dry skin in a mammal however, Bayer does teach the method of providing a composition comprising hemolymph or a moiety found in hemolymph and administering the composition to a mammal and so the same benefit would be provided as instantly claimed because there was nothing done to the hemolymph of the instant application to allow it to perform in any different manner. Furthermore, Bayer teaches the administration of the hemolymph composition and the composition would, in the least, prevent dry skin and atopic dermatitis in the patients who have been administered the composition as claimed. 
Bayer does not specifically teach the amounts of the hemolymph of the instant application or some of the activities claimed in the instant application.
Rocher’s general disclosure is to cosmetic compounds for activating cellular respiration and improving conditions of skin cells (see abstract).
Regarding claims 6, 8, 20 and 22, Rocher teaches hemolymph compositions useful for improving conditions of skin cells (see abstract) and teaches that the compositions comprise of hemolymph at 0.5 to 20% by weight (see claim 7 and gives examples of the hemolymph is at 14.3 mg/ml (see abstract).
Regarding claims 24-25, Bayer and Rocher do not teach wherein the moisture content of the skin is increased or wherein the TEWL is decreased, however the same application/administration of the same structural components would warrant the same activities unless there was something done to the composition to make it perform in a different way. In this case there has been nothing done to the hemolymph of the instant application that would allow it any additional benefit and so the compositions containing the same ingredient would perform the same activities. 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use the amounts described in Rocher’s disclosure for the invention provided by Bayer in treating skin lesions because this amount would also activate cellular respiration and improve conditions of the skin cells, which would also be inclusive of the claimed ranges and would thus carry over the same claimed activities of the instant invention. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer (US 20140234378 A1) and Rocher (FR2804320A1) as applied to claims 1-4, 6-18 and 20-25 above, and further in view of Haug (WO2005108576A1).
Bayer and Rocher’s combined teachings, teach the hemolymph composition and in the claimed amounts however are silent on the hemolymph composition comprising of a recombinant protein or peptide.
Haug’s general disclosure is novel crustacean proline-rich peptides (see abstract).
Haug teaches a composition of isolated polypeptides derived from crustaceans, more specifically decapods (inclusive of lobsters), called Hyasins which are used in treating inflammation (see abstract), wherein “the invention is also directed to precursors of the peptides described above extended at the N-terminal and to recombinant materials encoding said precursors” (see page 10, line 30-31).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine Bayer’s invention with that of Haug’s, which each teach the hemolymph compositions in treating inflammation and skin lesions and inn utilizing peptides and recombinant peptides for the same purpose. The use of recombinant peptides or proteins is not new to the art and Haug teaches wherein these can be useful in treating inflammation thus combining these inventions together or using the knowledge of Haug in the inventions taught by Bayer would have been prima facie obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                              


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655